Citation Nr: 1440591	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the mid and low back. 

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to December 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.   

The appeal is remanded to the RO. 


REMAND

In November 2010, the Veteran appeared before the Board to present testimony in her case.  Subsequently, the Veterans Law Judge who conducted the hearing left her position at the Board.  In an August 2014 letter, the Veteran was informed of this fact, and offered the opportunity to testify before the Board at another hearing.  

The record reflects that the Veteran responded to the Board's August 2014 letter within the appropriate 30 days of the date of such letter and did request a new hearing.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board at the local RO.  38 C.F.R. § 20.717 (2013).  

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board at the RO, according to the date of her August 2014 request for such a hearing.


No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



